320 S.W.3d 722 (2010)
Myron WEST, Appellant,
v.
PRINT PACK, INC., and Treasurer of Missouri as Custodian of the Second Injury Fund, Respondents.
No. ED 94503.
Missouri Court of Appeals, Eastern District, Division Four.
September 21, 2010.
Edward A. Gilkerson, St. Louis, MO, for Appellant.
Amanda J. Burroughs, Jennifer Y. Weller, Toni L. Camp, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Myron West ("Employee") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") dismissing Employee's claims for failure to prosecute. Employee contends there was not sufficient competent and substantial evidence to support the Commission's decision and the decision was contrary to the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the *723 reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).